SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petróleo Brasileiro S.A. - Petrobras Consolidated Financial Statements December 31, 2012, 2011 and 2010 with Report of Independent Registered Public Accounting Firm Petróleo Brasileiro S.A. - Petrobras and subsidiaries Contents Report of Independent Registered Public Accounting Firm 3 - 4 Consolidated Statement of Financial Position 5 Consolidated Statement of Income 6 Consolidated Statement of Comprehensive Income 7 Consolidated Statement of Changes in Shareholders’ Equity 8 Consolidated Statement of Cash Flows 9 - 10 Consolidated notes to the financial statements 1 The Company and its operations 11 2 Basis of preparation 11 3 Basis of consolidation 14 4 Summary of significant accounting policies 15 5 Cash and cash equivalents 24 6 Marketable securities 25 7 Trade and other receivables 25 8 Inventories 26 9 Other information about investments 27 10 Investments 28 11 Property, plant and equipment 31 12 Intangible assets 33 13 Exploration for and Evaluation of Oil and Gas Reserves 36 14 Trade payables 37 15 Finance Debt 38 16 Leases 42 17 Related parties 43 18 Provision for decommissioning costs 46 19 Taxes 47 20 Employee benefits (Post-Employment) 51 21 Profit sharing 58 22 Shareholders’ equity 58 23 Sales revenues 61 24 Other operating expenses, net 62 25 Expenses by nature 62 26 Net finance income (expense) 63 27 Provisions for Legal Proceedings, Contingent Liabilities and Contingent Assets 64 28 Natural Gas Purchase Commitments 70 29 Guarantees for concession agreements for petroleum exploration 70 30 Risk management and derivative instruments 71 31 Fair value of financial assets and liabilities 81 32 Insurance 82 33 Segment Information 83 34 Subsequent events 88 35 Information Related to Guaranteed Securities Issued by Subsidiaries 88 Information on reserves (unaudited) 93 Exhibit 23 2 Report of independent registered public accounting firm To the Board of Directors and Shareholders of Petróleo Brasileiro S.A. - Petrobras In our opinion, the accompanying consolidated statement of financial position and the related consolidated statements of income, of comprehensive income, of cash flows and of changes in stockholders' equity present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries (the "Company") at December 31, 2012, and the results of their operations and their cash flows for the year ended December 31, 2012 in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2012, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management's Report on Internal Control over Financial Reporting. Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. 3 A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The accompanying consolidated balance sheet of Petróleo Brasileiro S.A. — Petrobras as of December 31, 2011 and the related consolidated statements of income, comprehensive income, shareholders’ equity and cash flows for each of the years ended December 31, 2011 and 2010, were audited by other auditors whose report thereon dated March 30, 2012, expressed an unqualified opinion on those statements. Rio de Janeiro, February 4, 2013 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ /s/ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ 4 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Financial Position At December 31, 2012 and 2011 (In millions of US Dollars) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 5 13,520 19,057 Trade payables 14 12,124 11,863 Marketable securities 6 10,431 8,961 Current debt 15 7,479 10,067 Trade and other receivables, net 7.1 11,099 11,756 Finance lease obligations 16.1 18 44 Inventories 8 14,552 15,165 Taxes payable 19.1 6,128 5,847 Recoverable taxes 19.1 5,572 6,848 Dividends payable 22.5 3,011 2,067 Advances to suppliers 927 740 Employee compensation (payroll, profit sharing and related charges) 2,163 2,528 Others 1,693 2,065 Pension and medical benefits 20 788 761 Others 2,359 3,187 57,794 64,592 34,070 36,364 Non-current assets Long-term receivables Non-current liabilities Trade and other receivables, net 7.1 4,441 3,253 Non-currrent debt 15 88,484 72,718 Marketable securities 6 176 3,064 Finance lease obligations 16.1 86 98 Judicial deposits 27.2 2,696 2,080 Deferred taxes 19.2 19,213 17,715 Deferred taxes 19.2 5,526 4,287 Pension and medical benefits 20 9,275 8,878 Other tax assets 19.1 5,223 4,912 Provisions for legal proceedings 27 1,265 1,088 Advances to suppliers 3,156 3,141 Provision for decommissioning costs 18 9,441 4,712 Others 1,887 1,725 Others 772 1,231 23,105 22,462 128,536 106,440 Investments 10.2 6,106 6,530 Property, plant and equipment 11 204,901 182,918 Intangible assets 12 39,739 43,412 Shareholders' equity 22 250,746 232,860 Share capital 107,362 107,355 Additional paid in capital 349 316 Profit reserves 67,320 60,224 Accumulated other comprehensive income (loss) 7,943 Attributable to the shareholders of Petrobras 167,887 175,838 Non-controlling interests 1,152 1,272 Total Equity 169,039 177,110 Total Assets 331,645 319,914 Total liabilities and shareholder's equity 331,645 319,914 5 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Income Years ended December 31, 2012, 2011 and 2010 (In millions of Dollars, except earnings per share) Note Sales revenues 23 144,103 145,915 120,452 Cost of sales (107,534) (99,595) (77,145) Gross profit 36,569 46,320 43,307 Income (expenses) Selling expenses (4,927) (5,346) (4,863) General and Administrative expenses (5,034) (5,161) (4,441) Exploration costs (3,994) (2,630) (2,168) Research and development expenses (1,143) (1,454) (989) Other taxes (386) (460) (509) Other operating expenses, net 24 (4,185) (3,984) (3,965) Net income before financial results, profit sharing and income taxes 16,900 27,285 26,372 Net finance income (expense) 26 (1,926) 76 1,551 Share of profit of equity-accounted investments 43 230 347 Profit sharing 21 (524) (867) (996) Net income before income taxes 14,493 26,724 27,274 Income taxes 19.3 (3,562) (6,732) (6,825) Net income 10,931 19,992 20,449 Net income (loss) attributable to: Shareholders of Petrobras 11,034 20,121 20,055 Non-controlling interests (103) (129) 394 10,931 19,992 20,449 Basic and diluted earnings per weighted-average of common and preferred share in U.S. dollars 22.6 6 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Comprehensive Income Years ended December 31, 2012, 2011 and 2010 (In millions of US Dollars) Net income 10,931 19,992 20,449 Other comprehensive income: Cummulative translation adjustments (14,558) (21,859) 7,157 Deemed cost of associates 5 6 6 Unrealized gains / (losses) on available-for-sale securities Recognized in shareholders' equity 498 72 185 Reclassified to profit or loss 14 (4) Unrealized gains / (losses) on cash flow hedge Recognized in shareholders' equity (3) (29) 8 Reclassified to profit or loss 7 4 (7) Deferred income tax 73 (24) (62) 7,283 Total comprehensive income (loss) 27,732 Comprehensive income attributable to: Shareholders of Petrobras (3,481) (1,670) 27,382 Non-controlling interests (280) (154) 350 Total comprehensive income (loss) 27,732 7 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Changes in Shareholders’ Equity Years ended December 31, 2012, 2011 and 2010 (In millions of US Dollars) Additional paid in capital Capital reserves Accumulated other comprehensive income Profit reserves Share Capital Incremental costs directly attributable to the issue of new shares Change in interest in subsidiaries Tax incentives Cumulative translation adjustment Other comprehensive income Legal Statutory Tax incentives Profit retention Retained earnings Total shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity Balance at January 1, 2010 33,790 - 849 220 22,909 101 4,803 554 556 31,304 94,370 1,235 95,605 Capital increase with reserves 3,471 - - (220) - - - (520) (8) (2,723) - Capital increase - issue of new shares 70,080 (279) - 69,801 - 69,801 Cumulative translation adjustments - 7,221 - (20) 7,201 (44) 7,157 Unrealized gains / (losses) on available-for-sale securities and cash flow hedge - 120 - 120 - 120 Realization of deemed cost - (6) - 6 - - - Change in interest in subsidiaries - - (563) - (563) 175 (388) Net income - 20,055 20,055 394 20,449 Distributions: - Allocation of net income - 1,003 537 150 10,761 (12,451) - - - Dividends - (6,874) (6,874) 79 (6,795) Balance at December 31, 2010 107,341 286 - 30,130 215 5,806 571 698 39,342 - 184,110 1,839 185,949 Capital increase with reserves 14 - (14) - Capital increase - issue of new shares - Cumulative translation adjustments - (22,433) - 599 (21,834) (25) (21,859) Unrealized gains / (losses) on available-for-sale securities and cash flow hedge - 37 - 37 - 37 Realization of deemed cost - (6) - 6 - - - Change in interest in subsidiaries - - 309 - 309 (292) 17 Net income - 20,121 20,121 (129) 19,992 Distributions: Allocation of net income - 1,006 537 43 12,235 (13,821) - - - Dividends - (6,905) (6,905) (121) (7,026) Balance at December 31, 2011 107,355 595 - 7,697 246 6,812 1,108 727 51,577 - 175,838 1,272 177,110 Capital increase with reserves 7 - (7) - Capital increase - issue of new shares - Cumulative translation adjustments - - - (14,943) - 563 (14,380) (178) (14,558) Unrealized gains / (losses) on available-for-sale securities and cash flow hedge - (139) - (139) - (139) Realization of deemed cost - (5) - 5 - - - Change in interest in subsidiaries - - 33 - 33 270 303 Net income - 11,034 11,034 (103) 10,931 Distributions: Allocation of net income - 552 537 9 6,005 (7,103) - - - Dividends - (4,499) (4,499) (109) (4,608) 107,362 (279) 628 - (7,246) 102 7,364 1,645 729 57,582 - 167,887 1,152 169,039 Balance at December 31, 2012 107,362 - -7,144 - 167,887 1,152 169,039 8 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Cash Flows Years ended December 31, 2012, 2011 and 2010 (In millions of US Dollars) Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 11,034 20,121 20,055 Adjustments for: Non-controlling interests (103) (129) 394 Share of profit of equity-accounted investments (230) (347) Depreciation, depletion and amortization 11,119 10,535 8,308 Impairment 880 1,056 402 Exploration expenditures written off 2,847 1,480 1,215 Gains/(Losses) on disposal of non-current assets 47 527 179 Foreign Exchange variation, indexation and finance charges 4,308 3,799 (7) Deferred income taxes, net 2,254 3,599 3,299 Pension and medical benefits (actuarial expense) 2,091 1,730 1,427 Increase/(Decrease) in assets Trade and other receivables, net (2,326) (2,454) Inventories (1,864) (5,035) (453) Other assets (1,990) (2,537) 13 Increase/(Decrease) in liabilities Trade payables 1,039 2,455 248 Taxes payable (1,139) (1,991) (2,089) Pension and medical benefits (735) (837) (647) Other liabilities (335) 1,481 567 Net cash provided by / (used) operating activities 27,888 33,698 30,110 Cash flows from Investing activities "Cessão Onerosa” - Onerous Assignment Agreement - Acquisition of Rights - - (43,868) Portion paid using National Treasury Bonds - - 39,517 Portion paid using Cash and Cash Equivalents - - (4,351) Other investments in exploration and production of oil and gas - - (16,936) Investments in exploration and production of oil and gas (18,714) (21,287) Investments in refining, transportation and marketing (15,683) (15,982) Investments in gas and power actitivies (2,627) (4,135) Investments in international activities (2,354) (2,360) (2,332) Investments in distribution activities (620) (630) (494) Investments in biofuel activities (145) (299) (688) Other investments (471) (1,400) (607) Investments in Marketable securities 2,051 6,683 (14,652) Dividends received 241 411 226 Net cash provided by / (used) in investing activities 9 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Statement of Cash Flows (Continued) Years ended December 31, 2012, 2011 and 2010 (In millions of US Dollars) Cash flows from Financing activities Issue of Shares - - 70,080 Portion paid using National Treasury Bonds - - (39,517) Net proceeds from Issue of Shares - - 30,563 Incremental costs directly attributable to the issue of new shares - - (279) Acquisition of non-controlling interest 255 27 (342) Financing and loans, net Proceeds from long-term financing 25,205 23,951 21,781 Repayment of principal (11,347) (8,750) (11,347) Repayment of interest (4,772) (4,574) (3,659) Dividends paid (3,272) (6,422) (5,398) Net cash provided by/(used) in financing activities 6,069 4,232 31,319 Effect of exchange rate changes on cash and cash equivalents Net increase/ (decrease) in cash and cash equivalents in the year 1,402 1,433 Cash and cash equivalents at the beginning of the year 19,057 17,655 16,222 Cash and cash equivalents at the end of the year 13,520 19,057 17,655 10 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1 The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2 Basis of preparation Statement of compliance and authorization of financial statements The consolidated financial statements have been prepared and are being presented in accordance with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). They are presented in U.S. dollars. The financial statements have been prepared under the historical cost convention, as modified by available-for-sale financial assets, financial assets and financial liabilities measured at fair value (including derivative financial instruments at fair value through profit or loss), and certain non-current assets and liabilities, as detailed in the accounting policies set out below. Certain amounts from prior periods have been reclassified for comparability purposes relatively to the current period presentation. These reclassifications did not affect the net income or the shareholders' equity of the Company. The annual consolidated financial statements were approved and authorized for issue by the Company’s Board of Directors in a meeting held on February 4, 2013. 11 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 2.2 Business segment reporting The information related to the operating segments (business areas) of the Company is prepared based on items directly attributable to each segment, as well as items that can be allocated to each segment on a reasonable basis. The measurement of segment results includes transactions carried out with third parties and transactions between business areas which are charged at internal transfer prices defined between the areas using methods based on market parameters. The Company operates under the following segments: a) Exploration and Production: this segment covers the activities of exploration, development and production of crude oil, NGL (natural gas liquid) and natural gas in Brazil for the purpose of supplying, primarily, our domestic refineries; and also selling the crude oil surplus and oil products produced in the natural gas processing plants to the domestic and foreign markets. The exploration and production segment also operates through partnerships with other companies. b) Refining, Transportation and Marketing: This segment covers the refining, logistics, transport and trading of crude oil and oil products activities, exporting of ethanol, extraction and processing of shale, as well as holding interests in companies from the petrochemical sector in Brazil. c) Gas and Power: this segment covers the a ctivities of transportation and trading of natural gas produced in Brazil and imported natural gas, transportation and trading of LNG (liquid natural gas), generation and trading of electricity, as well as holding interests in transporters and distributors of natural gas and in thermoelectric power stations in Brazil, in addition to being responsible for the fertilizer business. d) Biofuels: this segment covers the activities of production of biodiesel and its co-products, as well as the ethanol-related activities: equity investments, production and trading of ethanol, sugar and the surplus electric power generated from sugarcane bagasse. e) Distribution: This segment includes mainly the activities of Petrobras Distribuidora, which operates through its own retail network and wholesale channels to sell oil products, ethanol and vehicle natural gas in Brazil to retail, commercial and industrial customers, as well as other fuel wholesalers. f) International: this segment covers the activities of exploration and production of oil and gas, refining, transportation and marketing, gas and power, and distribution, carried out outside of Brazil in a number of countries in the Americas, Africa, Europe and Asia. The corporate segment comprises the items that cannot be attributed to the other segments, notably those related to corporate financial management, corporate overhead and other expenses, including actuarial expenses related to the pension and medical benefits for retired employees and their dependents. 12 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 2.3 Functional and presentation currency The functional currency of Petrobras and all Brazilian subsidiaries is the Brazilian Real. The functional currency of Petrobras International Finance Company – PifCo, Petrobras Global Finance B.V. (PGF) and certain subsidiaries and special purpose entities that operate in the international economic environment is the U.S. dollar. The functional currency of Petrobras Argentina is the Argentine Peso. In the consolidated financial statements, the income statement and statement of cash flows of non-Brazilian Real functional currency subsidiaries, jointly controlled entities and associates in stable economies are translated into Brazilian Real using the average exchange rates prevailing during the year. Assets and liabilities are translated into Brazilian Real at the closing rate at the date of the financial statements and the equity items are translated using the exchange rates prevailing at the dates of the transactions or valuation where items are remeasured. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated from the functional currency (Brazilian Real) into the presentation currency (U.S. Dollar) in accordance with IAS 21 - The effects of changes in foreign exchange rates. All assets and liabilities are translated into U.S. dollars at the closing rate at the date of the financial statements; income and expenses, as well as the cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. All exchange differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income in the consolidated statements of changes in shareholders’ equity. The cumulative translation adjustments were set to nil at January 1, 2009 (the date of transition to IFRS). Use of estimates and judgments The preparation of the consolidated financial statements requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions and income taxes. Notwithstanding Management uses assumptions and judgments that are reviewed periodically, the actual results could differ from these estimates. 13 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 3 Basis of consolidation The consolidated financial statements include the financial information of Petrobras, its subsidiaries and special purpose entities. Accounting policies of subsidiaries and special purpose entities have been changed, where necessary, to ensure consistency with the policies adopted by the Company. The subsidiaries and special purpose entities set out in the table below are consolidated. Interest - Subscribed, paid in and voting % Subsidiaries Country 2012 2011 Petrobras Distribuidora S.A. - BR and its subsidiaries Brazil 100.00 100.00 Braspetro Oil Services Company - Brasoil and its subsidiaries (i) Cayman Islands 100.00 100.00 Braspetro Oil Company - BOC and its subsidiaries (i) Cayman Islands 100.00 100.00 Petrobras International Braspetro B.V. - PIBBV and its subsidiaries (i) (ii) Holland 100.00 100.00 Petrobras Comercializadora de Energia Ltda. - PBEN (iii) Brazil 100.00 100.00 Petrobras Negócios Eletrônicos S.A. – E-PETRO (iv) Brazil 100.00 100.00 Petrobras Gás S.A. - Gaspetro and its subsidiaries Brazil 99.99 99.99 Petrobras International Finance Company - PifCo and its subsidiaries (i) Cayman Islands 100.00 100.00 Petrobras Transporte S.A. - Transpetro and its subsidiaries Brazil 100.00 100.00 Downstream Participações Ltda. Brazil 99.99 99.99 Petrobras Netherlands B.V. - PNBV and its subsidiaries (i) Holland 100.00 100.00 5283 Participações Ltda. Brazil 100.00 100.00 Fundo de Investimento Imobiliário RB Logística - FII Brazil 99.00 99.00 Baixada Santista Energia S.A. Brazil 100.00 100.00 Sociedade Fluminense de Energia Ltda. – SFE Brazil 100.00 100.00 Termoceará Ltda. Brazil 100.00 100.00 Termomacaé Ltda. Brazil 100.00 100.00 Termomacaé Comercializadora de Energia Ltda. Brazil 100.00 100.00 Termobahia S.A. Brazil 98.85 98.85 Ibiritermo S. A. Brazil 50.00 50.00 Petrobras Biocombustível S.A. Brazil 100.00 100.00 Refinaria Abreu e Lima S.A. Brazil 100.00 100.00 Companhia Locadora de Equipamentos Petrolíferos S.A. – CLEP Brazil 100.00 100.00 Comperj Participações S.A. Brazil 100.00 100.00 Comperj Estirênicos S.A. Brazil 100.00 100.00 Comperj MEG S.A. Brazil 100.00 100.00 Comperj Poliolefinas S.A. Brazil 100.00 100.00 Cordoba Financial Services Gmbh - CFS and its subsidiaries (i) Austria 100.00 100.00 Breitener Energética S.A. and its subsidiaries Brazil 93.66 65.00 Cayman Cabiunas Investiment CO. (i) Cayman Islands 100.00 100.00 Innova S.A. Brazil 100.00 100.00 Companhia de Desenvolvimento de Plantas Utilidades S.A. - CDPU (v) Brazil 100.00 100.00 Companhia de Recuperação Secundária S.A. - CRSEC Brazil 100.00 100.00 Petrobras Química S.A. - Petroquisa and its subsidiaries (vi) Brazil - 100.00 Arembepe Energia S.A. (vii) Brazil 100.00 30.00 Energética Camaçari Muricy S.A. (vii) Brazil 71.60 49.00 Companhia Integrada Têxtil de Pernanbuco S.A. - Citepe (viii) Brazil 100.00 - Companhia Petroquímica de Pernanbuco S.A. - PetroquímicaSuape (viii) Brazil 100.00 - Petrobras Logística de Exploração e Produção S.A. - PB-LOG (viii) and (ix) Brazil 100.00 - Liquigás S.A. (viii) Brazil 100.00 - (i) Foreign-Incorporated Companies with non-Brazilian Real consolidated financial statements. (ii) 11.87% interest of 5283 Participações Ltda. (iii) 0.09% interest of Petrobras Gás S. A. - Gaspetro. (iv) 0.05% interest of Downstream. (v) 20% interest of Comperj Participações S.A. (vi) Companies merged into Petróleo Brasileiro S.A. (vii) Acquisition of control (Business combinations). (viii) Direct subsidiaries as from 2012(indirect in 2011) resulting from ownership restructuring. (ix) At November 1, 2012 Empresa de Logística de E&P S.A. (ELEP), was renamed Petrobras Logística de Exploração e Produção S.A. (“PB-LOG”). 14 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Special purpose entities - SPE Country Main activity Charter Development LLC – CDC (i) USA Exploration and Production Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI Brazil Refining PDET Offshore S.A. Brazil Exploration and Production Nova Transportadora do Nordeste S.A. - NTN Brazil Logistics Nova Transportadora do Sudeste S.A. - NTS Brazil Logistics Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras Brazil Corporate (i) Foreign-Incorporated Companies with non-Brazilian Real consolidated financial statements. The consolidation procedures involve combining assets, liabilities, income and expenses, according to their nature and eliminating all intragroup balances and transactions, including unrealized profits arising from intragroup transactions. 4 Summary of significant accounting policies The accounting policies set out below have been consistently applied to all periods presented in these consolidated financial statements. 4.1 Financial assets and liabilities 4.1.1 Cash and cash equivalents Cash and cash equivalents comprise cash in hand, term deposits with banks and short-term highly liquid financial investments that are readily convertible to known amounts of cash, are subject to insignificant risk of changes in value and have a maturity of three months or less from the date of acquisition. 4.1.2 Marketable securities Marketable securities are classified on initial recognition based on the management’s business model for managing those securities as set out below: - Trading securities - financial assets purchased and held for the purpose of resale in the short term and measured at fair value. Interest, inflation indexation charges and gains or losses arising from measurement at fair value are recognized in profit or loss; - Held-to-maturity securities - financial assets for which management has the ability and intent to hold until maturity. Held-to-maturity securities are initially recognized at acquisition cost and are carried at amortized cost using the effective interest rate method. Interest and inflation indexation charges are recognized in profit or loss; - Available-for-sale securities - non-derivative financial assets that are classified as available-for-sale or that are not classified in any other category. Available-for-sale securities are measured at fair value. Interest and inflation indexation charges are recognized in profit or loss; and gains or losses arising from measurement at fair value are recognized within other comprehensive income, in the shareholders’ equity and reclassified to profit or loss, in the periods when securities are sold. 15 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade receivables Trade receivables are initially measured at the fair value of the consideration to be received and, subsequently, at amortized cost using the effective interest rate method and adjusted for credit losses. The Company recognizes a provision for impairment of trade receivables when there is evidence that some of its accounts receivable are uncollectible, due to insolvency, defaults or to a significant probability of a debtor filing for bankruptcy. Loans and financing (Debt) Loans and financing are initially recognized at fair value less transaction costs incurred and, after initial recognition, are measured at amortized cost using the effective interest rate method. Derivative financial instruments and hedge operations Derivative financial instruments are recognized in the statement of financial position as assets or liabilities and are measured at fair value. The gains or losses arising from measurement at fair value of derivative instruments, other than hedging relationships qualified for hedge accounting are recognized in profit or loss as a finance income (finance expense). In hedging relationships which qualify for cash flow hedge accounting, gains or losses relating to the effective portion of the hedge are recognized within other comprehensive income, in the shareholders’ equity and reclassified to profit or loss in the periods when the hedged item affects profit or loss. The gains or losses relating to the ineffective portion are recognized in profit or loss. Inventories Inventories are determined by the weighted average cost method and comprise: - Raw material - mainly comprises crude oil and is stated at the lower of the average cost of crude oil production and imports, and their net realizable value; - Products - comprise oil products and biofuels, and are stated at the lower of the average refining or purchase costs and their net realizable value; - Maintenance materials and supplies – comprise materials and supplies used in the operation of the Company and consumed, other than raw material, and are stated at the average purchase cost, not exceeding replacement cost. Net realizable value is the estimated selling price of inventory in the ordinary course of business, less estimated cost of completion and estimated expenses to complete its sale. Imports in transit are stated at the identified cost. 16 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Investments in other companies The Company accounts for its investments in jointly controlled entities and associates on which the Company has significant influence over the financial and operating policy decisions by applying the equity method of accounting. Business combinations and goodwill The Company determines on a case-by-case basis whether a transaction is a business combination or an asset acquisition. Combinations of entities under common control are not accounted for as business combinations. Assets acquired and liabilities assumed on a business combination are accounted for by applying the acquisition method, based on which assets and liabilities are measured at their acquisition-date fair values. The excess of the acquisition cost over the acquisition-date fair value of the net assets acquired (the net of the amounts of the identifiable assets acquired and the liabilities assumed) is recognized as goodwill in intangible assets. In the case of a bargain purchase, a gain is recognized in profit or loss when the acquisition cost is lower than the acquisition-date fair value of the net assets acquired. Changes in ownership interest in subsidiaries that do not result in loss of control of the subsidiary are equity transactions. Any excess of the amounts paid/received over the carrying value of the ownership interest acquired/disposed is recognized in shareholders’ equity as an additional paid in capital. Goodwill arising from investments in associates and jointly controlled entities without change of control is accounted for as part of these investments. It is measured by the excess of the consideration transferred over the Company’s interest in net assets’ fair value. Oil and Gas exploration and development expenditures The costs incurred in connection with the exploration, appraisal, development and production of oil and gas are accounted for using the successful efforts method of accounting, as set out below: - C osts related to geological and geophysical activities are expensed when incurred. -Amounts paid, for obtaining concessions for exploration of oil and natural gas (capitalized acquisition costs) are initially capitalized. -Costs directly associated with exploratory wells pending determination of proved reserves are capitalized within property, plant and equipment. E xploratory wells that have found oil and gas reserves, but those reserves cannot be classified as proved, continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and progress on assessing the reserves and the economic and operating viability of the project is under way. An internal commission of technical executives of Petrobras reviews these conditions monthly for each well, by analysis of geoscience and engineering data, existing economic conditions, operating methods and government regulations. -Costs related to exploratory wells drilled in areas of unproved reserves are expensed when determined to be dry or non-economical (did not encounter potentially economic oil and gas quantities). 17 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) - Costs related to the construction, installation and completion of infrastructure facilities, such as platforms, pipelines, drilling of development wells and other related costs incurred in connection with the development of proved reserve areas and successful exploratory wells are capitalized within property, plant and equipment and depreciated from the commencement of production as described below. Property, plant and equipment Property, plant and equipment are measured at the cost to acquire or construct, including all costs necessary to bring the asset to working condition for its intended use, adjusted during hyperinflationary periods, as well as by the present value of the estimated cost of dismantling and removing the asset and restoring the site and reduced by accumulated depreciation and impairment losses. Rights over tangible assets to be used in the normal course of business, arising from transactions which transfer substantially all the risks and rewards incidental to ownership of the asset (finance leases) are initially recognized at the lower of the fair value of the assets or the present value of the minimum payments of the contract. Capitalized lease assets are depreciated on a systematic basis consistent with the depreciation policy the Company adopts for property, plant and equipment that are owned. Where there is no reasonable certainty that the Company will obtain ownership by the end of the lease term, capitalized lease assets are depreciated over the shorter of the lease term or the estimated useful life of the asset. Expenditures on major maintenance of industrial units and vessels are capitalized if the recognition criteria of IAS 16 are met. These comprise the cost of replacement assets or parts of assets, equipment assembly services, as well as other related costs. Such maintenance occurs, on average, every four years and the respective expenses are depreciated as production costs through the date of the beginning of the following stoppage. Borrowing costs directly attributable to the acquisition or construction of qualifying assets are capitalized as part of the costs of these assets. Borrowing costs of funds borrowed generally are capitalized based on the Company’s weighted average of the cost of borrowings outstanding applied over the balance of assets under construction. Borrowing costs are amortized during the useful life or by applying the unit-of-production method to the related assets. Depreciation, depletion and amortization of proved oil and gas producing properties are accounted for pursuant to the unit-of-production method applied to the depreciable amount of the asset as set out below: i) Depreciation (amortization) of oil and gas producing properties, including related equipment and facilities is computed based on a unit-of-production basis over the proved developed oil and gas reserves, applied on a field by field basis; ii) The straight-line method is used for other assets, such as assets with a useful life shorter than the life of the field or related to fields with different development stages; and iii) Amortization of amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, such as signature bonus (capitalized acquisition costs) is recognized using the unit-of-production method, computed based on the units of production over the total proved oil and gas reserves, applied on a field by field basis. 18 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Estimates of reserves, prepared in manner consistent with U.S. Securities and Exchange Commission (SEC) definitions by the Company’s technicians, are reviewed at least annually and on interim basis if material changes occur (for depreciation, depletion and amortization purposes). Except for land (which is not depreciated), other property, plant and equipment are depreciated on a straight line basis. See note 11 for further information about the estimated useful life by class of assets. Intangible assets Intangible assets are measured at the acquisition cost, less accumulated amortization and impairment losses and comprise rights and concessions, including the signature bonus paid for obtaining concessions for exploration of oil and natural gas (capitalized acquisition costs) and the Onerous Assignment Agreement, referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (“ Cessão Onerosa ”); public service concessions; trademarks; patents; software and goodwill. Signature bonuses paid for obtaining concessions for exploration of oil and natural gas and amounts related to the Onerous Assignment Agreement are initially capitalized within intangible assets and are transferred to property, plant and equipment upon recognition of proved reserves. Signature bonuses and amounts related to the Onerous Assignment Agreement are not amortized until they are transferred to property, plant and equipment. Intangible assets with a finite useful life, other than amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, are amortized over the useful life of the asset on a straight-line basis. Internally generated intangible assets other than development costs meeting recognition criteria (of IAS 38) are not capitalized and are expensed as incurred. Intangible assets with an indefinite useful life are not amortized but are tested annually for impairment considering individual assets or cash-generating units. Their useful lives are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment for those assets. If they do not, the change in the useful life assessment from indefinite to finite is accounted for on a prospective basis. Impairment Property, plant and equipment and intangible assets with definite useful lives are tested for impairment when there is an indication that the carrying amount may not be recoverable. Assets related to exploration and development of oil and gas and assets that have indefinite useful lives, such as goodwill acquired in business combinations are tested for impairment annually, irrespective of whether there is any indication of impairment. The impairment test comprises a comparison of the carrying amount of an individual asset or a cash-generating unit with its recoverable amount. Whether the recoverable amount of the unit is less than the carrying amount of the unit, an impairment loss is recognized to reduce the carrying amount to the recoverable amount. The recoverable amount of an asset or a cash-generating unit is the higher of its fair 19 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) value less costs of disposal and its value in use. Considering the specificity of the Company’s assets, value in use is generally used by the Company for impairment testing purposes, except when specifically indicated. Value in use is estimated based on the present value of the risk-adjusted (for specific risks) future cash flows expected to arise from the continuing use of an asset or cash-generating unit (based on assumptions that represent the Company’s best estimates), discounted at a pre-tax discount rate. This rate is obtained from the Company’s weighted average cost of capital post-tax (WACC). Cash flow projections are mainly based on the following assumptions: prices based on the Company’s most recent strategic plan; production curves associated with existing projects in the Company's portfolio, operating costs reflecting current market conditions, and investments required for carrying out the projects. For the impairment test, assets are grouped at the smallest identifiable group that generates largely independent cash inflows from other assets or group of assets (the cash-generating unit). Assets related to exploration and development of oil and gas are tested annually for impairment on a field by field basis. Reversal of previously recognized impairment losses is permitted for assets other than goodwill. Leases Leases in which the Company has substantially all the risks and rewards incidental to ownership are recognized as finance lease liabilities. When the Company is the lessor the finance lease is recognized as a receivable. If a lease does not transfer all the risks and rewards, it is classified as an operating lease. Operating leases are recognized as expenses on a straight-line basis over the period of the lease. Decommissioning costs Decommissioning costs are future obligations to perform environmental restoration, dismantle and remove a facility as it terminates operations due to the exhaustion of the area or economic conditions. Costs related to the abandonment and dismantling of areas are recognized as part of the cost of an asset (associated with the obligation) based on the present value of the expected future cash outflows, discounted at a risk-free credit adjusted rate when a future obligation exists and can be reliably measured. A corresponding provision is recognized as a liability. Unwinding of the discount is recognized as a financial expense, when incurred. The asset is depreciated similarly to other assets, based on the class of the asset. Future decommissioning costs for oil and natural gas producing properties are recognized on a field by field basis, when a field is declared to be commercial and are revised annually. Decommissioning costs related to proved developed oil and gas reserves are depreciated by applying the unit-of-production method, computed based on a unit-of-production basis over the proved developed oil and gas reserves, applied on a field by field basis. Income taxes Income tax expense for the period comprises current and deferred tax. The Company has adopted the Transition Tax Regime in Brazil (RTT) in accordance with Law 11,941/09 and therefore the taxable profit is computed based on the criteria of Law 6,404/76 before the amendments introduced by Law 11,638/07. Temporary differences arising from the Transition Tax Regime were recognized as deferred income taxes and liabilities. 20 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Taxable profit differs from accounting profit due to certain adjustments required by tax regulations. Temporary differences are differences between the tax base of an asset or liability and its carrying amount. Deferred income tax assets and liabilities are recognized for temporary tax differences, available tax losses and tax credits. Deferred tax assets are recognized only to the extent that it is probable that taxable profit will be available against which the deductible temporary differences can be utilized. Employee benefits (Post-Employment) Actuarial commitments related to post-employment benefit plans and health-care plans are recognized as liabilities in the statement of financial position based on actuarial calculations which are revised annually by an independent actuary, using the projected unit credit method, net of the fair value of plan assets, when applicable, out of which the obligations are to be directly settled. The increases in the present value of the obligation resulting from employee service in the current period are recognized in profit or loss. Under the projected credit unit method, each period of service gives rise to an additional unit of benefit entitlement and each unit is measured separately to determine the final obligation. Actuarial gains and losses arising from changes in actuarial assumptions and experience adjustments are recognized over the expected average remaining working lives of the employees participating in each plan, in accordance with the corridor method. Actuarial assumptions related to the variables that will determine the ultimate cost of providing post-retirement benefits include biological and economic assumptions, medical costs estimates, as well as historical data related to expenses incurred and employee contributions. The Company also contributes amounts to defined contribution plans, that are expensed when incurred and are computed based on a percentage over salaries. Share Capital and Stockholders’ Compensation Share capital comprises common shares and preferred shares. Incremental costs directly attributable to the issue of new shares or options are classified as additional paid in capital and shown (net of tax) in shareholders’ equity as a deduction from the proceeds. Preferred shares have priority on returns of capital and dividends, which are based on the higher amount of 3% over the net book value of shareholders equity for preferred shares, or 5% of the share capital for preferred shares. Preferred shares do not grant any voting rights; are non-convertible into common shares and participate under the same terms as common shares, in capital increases resulting from the capitalization of reserves and profits. Dividend distribution comprises dividends and interest on capital determined in accordance with the limits defined in the Company’s bylaws. Interest on capital is a form of dividend distribution which is deductible for tax purposes in Brazil. Tax benefits from the deduction of interest on capital are recognized in profit or loss. 21 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Government grants A government grant is recognized when there is reasonable assurance that the grant will be received and the Company will comply with the conditions attached to the grant. Government grants are recognized in profit or loss on a systematic basis over the periods in which the Company recognizes the related costs which they are intended to compensate as expenses. Government grants related to assets are initially recognized as deferred income and thereafter are transferred to profit or loss over the useful life of the asset on a straight-line basis. 4.15 Recognition of revenue, costs and expenses Revenue is recognized when it is probable that the economic benefits associated with the transaction will flow to the Company and the amount of revenue and the costs incurred or to be incurred in the transaction can be reliably measured. Revenue is measured at the fair value of the consideration received or receivable for products sold and services provided in the normal course of business, net of returns, discounts and sales taxes. Revenue from the sale of crude oil and oil products, petrochemical products, natural gas, biofuels and other related products are recognized when the Company retains neither continuing managerial involvement nor effective control over the products sold and the significant risks and rewards of ownership have been transferred to the customer, which is usually when legal title passes to the customer, pursuant to the terms of the sales contract. Sales revenues from freight and other services provided are recognized based on the stage of completion of the transaction. Finance income and expense mainly comprise interest income on financial investments and government bonds, interest expense on debt, gains and losses on marketable securities measured at fair value, as well as net exchange and inflation indexation charges. Finance expense does not include b orrowing costs directly attributable to the construction of assets that necessarily take a substantial period of time to become operational, which are capitalized as part of the costs of these assets. Revenue, costs and expenses are recognized on the accrual basis. 4.16 New standards and interpretations N ew standards and amendments to standards and interpretations issued by the International Accounting Standards Board (IASB) effective for annual periods beginning on January 1, 2012, none of which had a significant effect on the consolidated financial statements for 2012, are set out below: -Amendments to IFRS 7: “Disclosures: Transfers of Financial Assets”. -Amendments to IAS 12 – “Deferred Tax Recovery of Underlying Assets”. It establishes criteria for calculating the tax base of an asset. 22 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) A number of new standards and amendments to standards and interpretations issued by the International Accounting Standards Board (IASB) are effective for annual periods beginning after January 1, 2012 as set out below. They have not been applied in preparing these consolidated financial statements at December 31, 2012. Standards Brief description Effective Date (*) Amendment to IAS 1 ‘Financial statement presentation’, regarding other comprehensive income Requires for entities to group items presented in ‘other comprehensive income’ (OCI) on the basis of whether they are potentially reclassifiable to profit or loss subsequently (reclassification adjustments). January 1, 2013 Amendments to IAS 19 “Employee Benefits” Eliminates the corridor method for recognizing actuarial gains or losses, and require the calculation of finance costs on a net funding basis.
